SECOND DIVISION
                                MILLER, P. J.,
                         DOYLE, P.J., and MERCIER, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                   February 12, 2021



In the Court of Appeals of Georgia
 A20A1674. CABRERA v. ELLIS et al.

      MILLER, Presiding Judge.

      In this personal injury action, Claudia Cabrera filed suit against Joy Ellis and

Jackson Electric Membership Corporation (“Jackson Electric”), regarding injuries she

sustained when Ellis fell on top of her as they walked down a staircase in Cabrera’s

home. Cabrera appeals from the trial court’s order granting the defendants’ motion

for summary judgment, arguing that (1) the trial court erred by determining that Ellis

did not have a duty to walk down the staircase in a prudent manner; and (2) the trial

court erred in its determination that Ellis was not negligent when she lost her footing

and fell on top of her. For the reasons that follow, we reverse the trial court’s order

granting the appellees’ motion for summary judgment.
      Summary judgment is appropriate if the pleadings, depositions, answers
      to interrogatories, and admissions on file, together with the affidavits,
      if any, show that there is no genuine issue as to any material fact and
      that the moving party is entitled to a judgment as a matter of law. In
      reviewing the denial [or grant] of a summary judgment motion, we owe
      no deference to the trial court’s ruling and we review de novo both the
      evidence and the trial court’s legal conclusions. Moreover, we construe
      the evidence and all inferences and conclusions arising therefrom most
      favorably toward the party opposing the motion.


(Citations and punctuation omitted.) Yim v. Carr, 349 Ga. App. 892, 893 (1) (827

SE2d 685) (2019).

      So viewed, the record shows that Ellis works for Jackson Electric, a company

that supplies electrical services. Cabrera owns a home in Duluth, Georgia, and

contacted Jackson Electric to obtain services for her home. On the morning of the

accident, Ellis met Cabrera at Cabrera’s home to inspect the heater and the water

heater in the unfinished basement. There was no lighting on the staircase down to the

basement, but large windows in the basement provided “sufficient” lighting. As they

approached the staircase to the basement, Ellis, who was wearing buckled clog shoes

with two and a half-inch heels, noticed that the staircase had a “preconstruction step”

and a “split platform.” Cabrera told Ellis to be careful and that there was no handrail


                                          2
on the staircase. Ellis was not concerned that the staircase did not have a handrail

because she frequently walked through new construction homes, and she used her left

hand to “sweep” the wall. Ellis testified that Cabrera walked in front of her, while

another Jackson Electric employee walked behind her as they descended the staircase.

As Ellis approached the split platform, she suddenly fell forward, “bowled” Cabrera

down, and she and Cabrera fell to the basement’s concrete floor. EMS responded to

the home and transported Cabrera to the hospital. Ellis testified that she was unaware

of what caused her to fall at the time of the accident, but she later told Cabrera that

she fell because she lost her balance. Ellis also filled out an accident report for

Jackson Electric after the accident and indicated that her fall was caused by

“inattention to footing,” and the “construction or design” of the premises. Ellis later

photographed the staircase and determined that she lost her balance on the staircase

because the heel of her shoe went through a gap in the staircase.1 The County

examined the staircase after the accident, and it passed the County’s inspection.

      Cabrera filed the instant suit against Ellis and Jackson Electric, alleging

negligence against Ellis and imputed liability and negligent hiring, training, and


      1
        Ellis testified that she filled out the accident form before she discovered the
gap in the staircase.

                                          3
supervision against Jackson Electric, and she sought damages against both

defendants. Ellis and Jackson Electric filed a joint answer, and they later jointly filed

a motion for summary judgment. The trial court granted the motion for summary

judgment after a hearing, determining that Cabrera failed to show that the defendants

either owed her a duty or that they breached that duty. This appeal followed.

      1. First, Cabrera argues that the trial court erred in its determination that Ellis

did not have a legal duty to exercise ordinary care while walking down the staircase.

Based on a review of our precedent, we agree and conclude that the trial court erred

by determining that Ellis did not owe a duty of care to Cabrera.

      “To state a cause of action for negligence, a plaintiff must establish the

following essential elements: (1) a legal duty; (2) a breach of this duty; (3) an injury;

and (4) a causal connection between the breach and the injury.” (Footnote and

punctuation omitted.) R & R Insulation Svcs., Inc. v. Royal Indem. Co., 307 Ga. App.

419, 426 (2) (705 SE2d 223) (2010).

      [T]he threshold issue in a negligence action is whether and to what
      extent the defendant owes a legal duty to the plaintiff. This issue is a
      question of law. A legal duty sufficient to support liability in negligence
      is either a duty imposed by a valid statutory enactment of the legislature
      or a duty imposed by a recognized common law principle declared in the


                                           4
      reported decisions of our appellate courts. In the absence of a legally
      cognizable duty, there can be no fault or negligence.


(Citations and punctuation omitted.) Sheaffer v. Marriott Intl., Inc., 349 Ga. App.

338, 340 (1) (826 SE2d 185) (2019). Additionally, in determining whether Ellis owed

a duty of care to Cabrera, we note at the outset that this case does not involve

questions and issues pertaining to premises liability. We have been clear that

      not all claims which arise from an injury sustained inside a building
      constitute premises liability, regardless of how the claim is argued by the
      parties. Georgia law distinguishes between negligence cases where a
      condition on the premises causes injury to someone and those where [a]
      [person]’s active negligence causes injury to someone. Liability is
      determined under the framework of premises liability only if an injury
      is caused by a condition of the premises over which the premises
      owner/occupier has some degree of control, such as a static condition or
      passive defect. . . . Simply stated, the duty concerning a condition of the
      premises is distinct from a breach of duty that constitutes active
      negligence.


(Citations omitted.) Byrom v. Douglas Hosp., 338 Ga. App. 768, 771-772 (1) (792

SE2d 404) (2016). Here, Cabrera simply alleged that her injuries were caused by Ellis

falling on top of her. Therefore, contrary to the appellees’ claim, it is clear that the

legal principles pertaining to premises liability do not apply in this case. See id. at


                                           5
772-773 (2) (holding that premises liability principles did not apply where the

plaintiff’s negligence claim did not allege that a condition on the premises caused her

injury, but instead alleged that her injury was caused by the defendant’s failure to

assist her in exiting her wheelchair). See also Lipham v. Federated Dept. Stores, Inc.,

263 Ga. 865 (440 SE2d 193) (1994) (stating that because the case presented a

question of active negligence, “whether [the plaintiff], who was on the property

lawfully, is a licensee or an invitee is irrelevant and does nothing to diminish [the

defendant]’s general duty of care towards [the plaintiff].”).

      Turning to Cabrera’s claim of error, Cabrera argues here as she did below that

this Court’s decision in Beard v. Audio Visual Svcs., Inc., 260 Ga. App. 476 (580

SE2d 272) (2003) established a duty for Ellis to exercise reasonable care to move and

walk in a prudent manner so as to avoid colliding with others.2 We agree. In that case,

Beard collided with Byron Owsley as Beard exited an elevator in a hotel lobby, and

      2
        We decline to address Cabrera’s claim that OCGA § 51-1-13 imposed a duty
of care because she did not raise this claim below; instead, she argued that OCGA §
51-1-8 imposed a duty of care. See American Academy of General Physicians, Inc.
v. LaPlante, 340 Ga. App. 527, 529 (1) (798 SE2d 64) (2017) (“It is well settled that
issues presented for the first time on appeal furnish nothing for us to review, for this
is a court for correction of errors of law committed by the trial court where proper
exception is taken. Nor may a plaintiff alter the course of its arguments mid-stream,
raising issues on appeal that were not raised before the trial court.”) (citation
omitted).

                                           6
she filed suit against Owsley and his employer. Id. at 476. Beard testified that she

looked straight as she exited the elevator and that she did not look to her right or left

upon leaving the elevator. Id. at 476. In reversing the grant of summary judgment to

the defendants, we recognized a common law principle that Owsley had a “duty to

move and walk in a reasonably prudent manner so as to avoid colliding with and

injuring fellow pedestrians in the hotel.” Id. at 477. We find the holding in Beard

applicable in this case and determine that Ellis had a duty to move and walk in a

reasonably prudent manner to avoid colliding with others in the home.

      In an attempt to distinguish Beard from the instant case, the appellees argue

that the accident in Beard occurred in a public place, whereas the accident here

occurred at Cabrera’s home which she controlled and that she knew of the risks that

were present. This argument is unavailing. As stated above, liability in this case is not

being determined under the framework of premises liability, and the fact that the

accident here occurred in a private residence as opposed to a public place is a

distinction without a difference for purposes of determining whether Ellis owed

Cabrera a duty of care. Accordingly, we conclude that the holding in Beard does

apply to this case and that the trial court therefore erred by determining that Ellis did

not owe Cabrera a duty of care.

                                           7
      2. Next, Cabrera argues that the grant of summary judgment was improper

because genuine issues of material fact exist as to whether Ellis breached her duty of

care. We agree and conclude that genuine issues of material fact exist as to whether

Ellis breached her duty of care.

      “Whether a party has failed to exercise ordinary care can be decided on

summary judgment only when undisputable, plain and palpable facts exist on which

reasonable minds could not differ as to the conclusion to be reached.” (Footnote and

punctuation omitted.) Beard, supra, 260 Ga. App. at 477.

      On the accident form that Ellis completed after the accident, Ellis indicated that

her fall was possibly caused by her “inattention to footing.” Therefore, contrary to the

appellees’ argument, a jury could infer from this evidence that Ellis breached her duty

of care to walk in a prudent manner so as to avoid colliding with Cabrera. See Beard,

supra, 260 Ga. App. at 477 (holding that genuine issues of material fact existed as to

whether the defendant breached his duty of care where a jury could infer based on the

evidence that he was walking in an unreasonable manner at the time of the collision).

Therefore, genuine issues of material fact exist as to whether Ellis breached her duty

of care, and the trial court erred in granting summary judgment on this basis.

                                           8
      Accordingly, for the reasons stated above, we reverse the trial court’s order

granting the defendants’ motion for summary judgment.

      Judgment reversed. Doyle, P. J., and Mercier, J., concur.




                                        9